IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF THE                                      No. 84618
                  RESIGNATION OF JENNIFER ANNE
                  SMITH, BAR NO. 610.
                                                                             FILE



                            ORDER GRANTING PETITION FOR RESIGNATION
                              This is a joint petition by the State Bar of Nevada and attorney
                  Jennifer Anne Smith for her resignation from the Nevada bar.
                              SCR 98(5) provides that Nevada attorneys who are not actively
                  practicing law in this state may resign from the state bar if certain
                  conditions are met. The petition includes statements from state bar staff
                  confirming that no disciplinary, fee dispute arbitration, or client security
                  fund matters are pending against Smith; and that she is current on all
                  membership fee payments and other financial commitments relating to her
                  practice of law in this state. See SCR 98(5)(a)(1)-(2).
                              Bar counsel has recommended that the resignation be
                  approved, and the Board of Governors has approved the application for
                  resignation. See SCR 98(5)(a)(2). Smith acknowledges that her resignation
                  is irrevocable and that the state bar retains continuing jurisdiction with
                  respect to matters involving a past member's conduct prior to resignation.
                  See SCR 98(5)(c)-(d). Finally, Smith has submitted an affidavit of
                  compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
      OF
    NEVADA


(0) 190A AffaM•
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Jennifer Anne Smith's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      Jennifer A. Smith
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
      OF
    NEVADA                                           2
(0) I 947A